DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
Claims 1-20 were originally pending in this application of which claims 10-11 were withdrawn from further consideration (Restriction) prior to the amendment dated 10/05/2021. Claim 1 is now amended. Claims 12-20 are cancelled and new claims 21-25 are added. Hence, claims 1-11 and 21-25 are currently pending in the instant application of which claims 10-11 continue to remain withdrawn from further consideration.

Response to Arguments
Applicant’s arguments filed on 10/05/2021 with respect to claim 1 have been fully considered and would be persuasive, since the amendment has overcome the previous rejection. However, the arguments are moot in light of the new grounds of rejection made using the Zhike et al. (CN102121727A) reference below, in order to address the new limitations introduced by the applicant in the amendment. Please see rejection as follows. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4-6, 9 and 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over Heinle et al. (US20180028042A1) in view of Ziegenbein et al. (DE102013019185A1) and Benedict et al. (US20170328609A1) and further in view of Zhike et al. (CN102121727A).
Regarding claims 1, 2, 4 and 21-25, via Fig. 1, Heinle et al. teaches a dishwasher (GS) with a washing tank (wash container SB) to accommodates dishes (abstract) and provided with a sump (pump sump PS) at the bottom [0071], a water storage unit (fill reservoir WT1) on the side  to store washing water to be supplied to the washing tank (outlet OF1 of the fill reservoir WT1 connected to the water inlet WIL1, [0079]), a controller (CO) to control operations [0089], a heat pump (WP1) to circulate a refrigerant (coolant) [0080] comprising a compressor (KP) to pressurize coolant, a condenser (VF1) (first heat exchanger) disposed in the sump [0081], an expansion valve (DM) and an evaporator (VD1) (second heat exchanger) disposed in the water storage unit (WT1) to heat wash water and then provide it to the 
Heinle et al. does not explicitly teach that (1) a reverse valve is configured to change a flow direction of refrigerant in the first heat exchanger and the second heat exchanger, wherein the first heat exchanger and the second heat exchanger are configured to, based on the flow direction of refrigerant, switch between a heating mode for heating washing water in the sump and a heat recovery mode for recovering heat from washing water discharged from the washing tank to an outside of the washing tank (2) and  wherein the first heat exchanger is configured to in a heat recovery mode, to absorb heat from washing water by evaporating the refrigerant in the first heat exchanger in a state in which the refrigerant is circulated in a second flow direction through the first heat exchanger, the compressor, the second heat exchanger, and the expansion apparatus (3) a controller configured to control the reverse valve to switch the flow direction of refrigerant between the first flow direction and the second flow direction.  

    PNG
    media_image1.png
    588
    574
    media_image1.png
    Greyscale
In the analogous art of dishwashers, Ziegenbein et al. teaches a dishwasher (1) (with washing compartment (300), sump (420) disposed at the bottom, and a storage tank (100) disposed at its side to store (abstract) and supply water to the washing compartment (300), a heat pump (200) containing a refrigerant circuit [0001], including a compressor (220) to compress refrigerant [0041], first heat exchanger (230) connected to the sump (420), expansion valve (240) and second heat exchanger (210) that is disposed in the storage tank (100), [0039]; to heat washing water in the sump(420) to be provided to the washing compartment (100) (via realization of heat cycle heat cycle, wash water temperature is rises while refrigerant cools, [0038]), the heat exchangers (230 and 210) are configured to switch between purge mode (heating mode) for heating 
It would have been obvious to one of ordinary skill in the art at the time of the invention to add the steps to operate the heat pump in reverse direction (heat recovery mode taught by Ziegenbein) to the heat pump operating procedure of Heinle et al. with the benefit of recovering heat from waste water in the sump and redirecting the absorbed heat to the first heat exchanger/condenser to heat fresh water [0041], thereby minimizing heat losses and increasing thermal efficiency of the dishwasher as a whole. 
The combination of Heinle and Ziegenbein does not explicitly teach (1) a reverse valve that is configured to change a flow direction of refrigerant in the first heat exchanger and the second heat exchanger (2) a controller is configured to control the reverse valve to switch the flow direction of refrigerant between the first flow direction and the second flow direction.  
In the analogous art of caloric heat pump dishwasher, Benedict et al. (US20170328609A1) discloses that a dishwasher appliance (100) uses a reverse valve  within a heat pump system (170) (Fig. 3) to reverse the direction of heat transfer fluid flow within heat pump system that includes first and second heat exchangers (174, 176) (see [0028], [0056]) and a controller (116) to regulate operation of dishwasher as a whole and also to selectively activating the reverse valve  or a reverse pump ([0038], [0040]). 

The combination of the combination of Heinle, Ziegenbein and Benedict does not explicitly teach that the reverse valve connects the compressor to each of the first and second heat exchangers; a first plurality of refrigerant circulation pipes that connect the reverse valve to the compressor; a  second plurality of refrigerant circulation pipes that connect the reverse valve to the first and second heat exchangers, respectively; a first refrigerant circulation pipe that connects the reverse valve to the first heat exchanger; a second refrigerant circulation pipe that connects the reverse valve to the second heat exchanger; a third refrigerant circulation pipe that connects the reverse valve to an inlet port of the compressor; and a fourth refrigerant circulation pipe that connects the reverse valve to an outlet port of the compressor; the compressor has an inlet port and an outlet port that are connected to each other through the reverse valve; the reverse valve is located between the compressor and the first and second heat exchangers and connected to the first and second heat exchangers, an inlet port of the compressor, and an outlet port of the compressor.
In the analogous art of Dual-energy gas heat pump air-conditioning system for refrigeration and heating and operating method thereof, Zhike et al. teaches a reversing valve 10 that connects a compressor 1 to a first heat exchanger 2 and second heat exchanger 4, the compressor 1 has an inlet port (IP) and an outlet port (OP) that are connected to each other through the reverse valve 10; pipes A and B 
    PNG
    media_image2.png
    522
    709
    media_image2.png
    Greyscale
connecting reverse valve 10 to compressor 1, pipes C and D connecting reverse valve 10 to heat exchangers 2 and 4 (Pipe D makes 10-2 connection, Pipe C makes 10-4 connection, Pipe B makes 10-IP connection, Pipe A makes 10-OP connection) (pg. 6 detailed description para 1, pg. 7 para 2, annotated Fig. 1).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the piping arrangements of the reverse valve within a heat pump system (of Benedict) of the dishwasher detailed above with that of Zhike et al. so that the reverse valve is located between the compressor and the first and second heat exchangers and connected to the first and second heat exchangers, an inlet port of the compressor, and an outlet port of the compressor with the benefit of having the refrigerant pass the 1-2-3-4-1 pathway for cooling the system and reverse to a 1-4-3-2-1 pathway  for heating the system (pg. 7 para 4, pg. 8 para 1) thereby easily managing the heating and cooling cycles of the system. 
Regarding claims 5, 6 and 9, the combination of the combination of Heinle, Ziegenbein, Benedict and Zhike teaches the dishwasher detailed above. Heile further teaches a washing water supply unit  (feed apparatus ZLV) to supply fresh water to the water storage unit (WT1) via an inlet pipe (feed line WL11 -WL12), [0078] with  a water inlet valve (ZV) configured to open and close the inlet pipe [0091]; a washing water connection pipe (discharge line WL21) that connects the water storage unit (WT1) to the sump (PS)[0079][0084] via a valve (drain valve ,[0086])to open and close the washing water connection pipe (WL21) and the coolant pipe (with circular cross section is common practice) of the second heat exchanger (VD1) with a serpentine shape extending top to bottom side of the water storage unit (WT1) (Fig.1); disposed inside the washing tank (SB)  are racks (OK and UK) to hold dishes [0072], injection arms (spray .
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Heinle et al. (US20180028042A1) in view of Ziegenbein et al. (DE102013019185A1), Benedict et al. (US20170328609A1) and Zhike et al. (CN102121727A) and further in view of Ellingson et al. (US-20160367107-A1).
Regarding claim 3, the combination of the combination of Heinle, Ziegenbein, Benedict and Zhike teaches the dishwasher detailed above.
The combination of Heinle, Ziegenbein, Benedict and Zhike does not explicitly teach a suction port disposed at a first side of the water storage unit; a suction fan mounted at the suction port and configured to introduce air into the water storage unit; and a discharge port disposed at a second side of the water storage unit.
In the analogous art of dishmachines, Ellingson et al. teaches a dishwasher with a heat exchange chamber (108) with inlet (104) and exhaust (114) (suction and discharge ports) at different sides (Fig.5) and a fan 106 to draw air into the heat exchanger [0035][0037]. 
It would have been obvious to one of ordinary skill in the art at the time of the invention to add inlet and exhaust ports along with a fan as taught by Ellingson to the water storage tank (of Heinle) with the benefit of collecting the air and directing it across the heat exchanger coils while the heat extracted from warm moist air can be used for preheating incoming water thereby eliminating reliance on traditional heaters [0035].
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Heinle et al. (US20180028042A1) in view of Ziegenbein et al. (DE102013019185A1), Benedict et al. . 
Regarding claims 7 and 8, the combination of the combination of Heinle, Ziegenbein and Benedict teaches the dishwasher detailed above.

    PNG
    media_image3.png
    600
    660
    media_image3.png
    Greyscale
The combination of Heinle, Ziegenbein, Benedict and Zhike does not explicitly teach (1) a plurality of guide walls that are disposed inside the water storage unit, 15that are spaced apart from each other, and that are configured to guide air flow introduced into the water storage unit, wherein each of the plurality of guide walls defines a communication hole disposed at one end portion and is configured to guide the air flow inside the water storage unit through the communication hole and (2) wherein a flow direction of the air flow inside the water storage unit along the plurality of guide walls is opposite to the flow direction of refrigerant in the second heat exchanger.  
In the analogous art of dishwashers, Chung et al. teaches a dishwasher (1) with a water storage unit (water supply unit 160/210, Fig 14-15, water supply side (220) and heat exchange side (230)) provided with guide walls (235, 236) (Fig.17) disposed inside and spaced apart from each other to guide fluid flow (fluid can be water/air/refrigerant etc.) introduced within, each guide wall defining communication hole at the end portions to help guide water or heat transfer fluid   (Fig. 16 and annotated Fig. 17), wherein a flow direction of the water flow inside the water chamber (via inlet 221 and outlet 222, Fig 16) along the plurality of guide walls is opposite to the flow direction of heat transfer fluid (which is via inlet 231 and outlet 232, annotated Fig 17). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the interior of water storage unit (fill reservoir WT1 of Heinle) to that of Chung et al to include guide walls to guide fluid (air) into the water storage unit, wherein air flows in opposite direction to that of . 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PALLAVI CHITTA whose telephone number is (571)270-5314.  The examiner can normally be reached on 7:30 am- 5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL BARR can be reached on (571) 272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/PALLAVI CHITTA Ph.D. /Examiner, Art Unit 1711  


/MICHAEL E BARR/Supervisory Patent Examiner, Art Unit 1711